11LOERANO, Judge,
concurs.
The majority result is consistent with R.S. 22:1386, Segura v. Frank, 630 So.2d 714 (La.1994) and the legal argument that the legislature cannot impair existing contract rights. State Farm’s position in the instant ease is the same irregardless of the existence of LIGA. If the limits of liability on the adverse vehicle are less than plaintiffs total damages, State Farm pays the excess damages (up to its own UM policy limits). The fact of LIGA’s existence does not change that result. Consistent with Segura v. Frank, supra the UM carrier’s position is no better or worse because of LIGA’s presence.